Citation Nr: 9914579	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Susanna Jones, Attorney-at-Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to June 
1944, from August 1946 to February 1947, and from April 1948 
to March 1949.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  Subsequent to that decision, jurisdiction 
over the claims folders was transferred to the Medical and 
Regional Office Center (RO) in Wichita, Kansas. 

In a February 1997 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a right knee 
disability and remanded the veteran's claim to the RO for 
further development.  The development has been completed and 
the veteran's claim is ready for appellate consideration.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's right knee disability was not present in 
service or until years thereafter.

3.  The veteran's right knee disability is not etiologically 
related to service, nor was it caused or chronically worsened 
by service-connected left knee disability.







CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active duty, and the incurrence of arthritis of the right 
knee in active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  Right knee disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§ 5107(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right knee 
disability.  He claims that he injured his right knee in the 
motorcycle accident which resulted in his service-connected 
left knee disability.  He further asserts that he has a right 
knee disability due to favoring his service-connected left 
knee.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service incurrence of arthritis may be presumed 
if it is manifested to a compensable degree within a year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Service connection under § 3.310(a) is 
also warranted for additional disability due to aggravation 
of a non service-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show that the veteran 
injured his left knee in a September 1948 motorcycle 
accident; however, they are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
right knee. 

The veteran received VA inpatient treatment in October and 
November 1980 due to a lung condition.  X-rays showed minimal 
joint space narrowing at the medial compartment of the right 
knee.  He was noted to have arthritis of the knees.

A May 1984 VA outpatient record notes that the veteran 
complained of chronic knee pain.

On VA examination in July 1989 the veteran complained of 
right knee arthritis resulting from aggravation from his 
service-connected left knee condition.  The assessment was 
likely patellofemoral arthritis bilaterally, with likely 
valgus deformity of the knees.  

A November 1990 VA outpatient treatment record indicates that 
the veteran was complaining of right knee pain.  The veteran 
reported that he injured his right knee at the same time he 
injured his left knee in service.  He also reported that the 
right knee pain began several years earlier as a result of 
his favoring the left lower extremity.  

Private medical records reveal that the veteran underwent a 
right total knee replacement in May 1991.

The veteran was afforded a VA examination of the left knee in 
July 1992.  The veteran was noted to be status post right and 
left total knee replacements.

On VA examination in June 1996 the veteran again reported 
injuring his right knee in the September 1948 motorcycle 
accident.  The diagnosis was status post bilateral knee 
replacement for traumatic arthritis.

The veteran was afforded a VA examination of the knees in 
July 1992.  The examination was primarily of the left knee.  
The diagnoses included status post right total knee 
replacement.

A VA examination of the veteran's right knee was performed in 
February 1998.  The examiner stated that considering the fact 
that he did not have any medical notes or medical chart about 
the accident, the follow up, and the treatment, it was "most 
likely as not" that the right knee disability was related to 
the accident in 1946.  The examiner believed that the 
previous injury must have been a significant factor in the 
veteran needing a right knee replacement at age 62.  

In March 1998, the VA examiner prepared an addendum to his 
February 1998 examination report.  The examiner noted that he 
had reviewed in detail the records pertaining to the accident 
the veteran sustained while riding his motorcycle in 
September 1948.  He noted that the records revealed injury to 
the veteran's left knee.  He further noted that there was no 
documentation of any right knee injury or treatment in 
service.  After the veteran left service he was working 
normally in the regular work force doing all kinds of 
physical jobs demanding walking, going up and down stairs, 
and driving.  At one point he was a truck driver and a 
carpenter.  He did not have any restrictions at that time, 
but later on he started having trouble with his knees and in 
the end, required total knee replacements.  The examiner 
further stated that since the veteran had worked for several 
decades with no limitation in the normal work force, he could 
not relate the veteran's right knee problem to the left knee 
condition.

The Board notes that the record contains no contemporary 
evidence that the veteran injured his right knee during the 
September 1948 motorcycle accident.  There is no medical 
evidence of any right knee disability until 1980, more than 
30 years after the veteran's discharge from service.  There 
is also no post service medical evidence relating the 
veteran's current right knee disability to any right knee 
trauma in service other than the February 1998 VA opinion 
that was made without review of the veteran's service medical 
records.  The March 1998 addendum by the examiner is of 
greater probative value since this opinion was rendered after 
a review of the claims folders.  In the March 1998 addendum, 
the examiner noted the absence of any indication in the 
record, apart from the veteran's own statements, of right 
knee trauma or disability in service or until many years 
thereafter.  The addendum is clearly against a finding that 
right knee disability was present within a year of the 
veteran's discharge from service or that it is etiologically 
related to service.  

Moreover, any medical opinion linking the veteran's right 
knee disability to service trauma would necessarily be based 
on history provided by the veteran since there is no 
contemporaneous documentation of the alleged service trauma.  
The statements in the record documenting the alleged service 
right knee trauma were provided by the veteran decades after 
the alleged trauma.  Significantly, the veteran filed a claim 
for service connection for left knee disability shortly after 
service, but made no mention of a right knee disability in 
this claim.  It was not until decades after his discharge 
from service that he initially filed a claim for service 
connection for right knee disability.  

Therefore, in the Board's opinion, the preponderance of the 
evidence establishes that the veteran did not sustain any 
right knee trauma of significance in service and did not 
develop right knee disability within a year of his discharge 
from service or as a result of service.       

With regard to the veteran's contention that he is entitled 
to service connection for right knee disability as secondary 
to a left knee disability, the Board has reviewed the 
extensive private and VA medical records showing treatment 
for right knee disability since November 1980.  None of these 
records include a medical opinion suggesting that there is a 
relationship between the veteran's service-connected left 
knee disability and his right knee disability.  Furthermore, 
the March 1998 VA medical opinion is clearly against the 
veteran's contention.
ORDER

Entitlement to service connection for right knee disability 
is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

